Citation Nr: 1117298	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  03-02 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable rating on an extraschedular basis for idiopathic thrombocytic purpura from June 30, 1999, through July 7, 2005, and after January 20, 2006.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1966 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2000 of a Department of Veterans Affairs (VA) Regional Office (RO).

While on appeal, in a rating decision in February 2002, the RO granted service connection for residuals of a splenectomy and assigned a 20 percent rating for both the idiopathic thrombocytic purpura and the splenectomy.  In the substantive appeal the Veteran did not contest the 20 percent rating for the splenectomy, but sought a separate rating for idiopathic thrombocytic purpura.  In a rating decision in July 2006, the RO continued the 20 percent rating for splenectomy and assigned a noncompensable (0 percent) rating for idiopathic thrombocytic purpura from June 30, 1999, through July 7, 2005, a 100 percent rating from July 7, 2005, to January 19, 2006, and noncompensable (0 percent) rating from January 20, 2006. 

In a decision in November 2006, the Board denied an initial compensable rating for idiopathic thrombocytic purpura from June 30, 1999, through July 7, 2005, and from January 20, 2006, and awarded staged ratings of 70 percent for the month of March 2001 and the month of March 2005 and 100 percent for the month of June 2000.  (The 100 percent rating for the period of July 7, 2005, to January 19, 2006, was not affected by this decision.)  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision in December 2008, the Court set aside the Board's decision and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Decision.

In January 2010, the Board remanded the question of an extraschedular compensable rating for further development to include specific VCAA notice, current treatment records, and a VA examination and opinion regarding the disability.  

As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The current schedular rating criteria reasonably describe the Veteran's symptomatology and disability picture for the time period of June 30, 1999 through July 7, 2005, and after January 20, 2006, and as the manifestations of the Veteran's idiopathic thrombocytic purpura are wholly encompassed by the schedular criteria, the schedular criteria are not rendered impractical.


CONCLUSION OF LAW

The criteria for referral for extraschedular consideration a compensable rating for idiopathic thrombocytic purpura for the time period of June 30, 1999 through July 7, 2005, and after January 20, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.321(b) (2010). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  







Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters dated in February 2005 and March 2006 which included the type of evidence needed to substantiate the claims for increase, namely, evidence that the disability had increased in severity and the effect that worsening has on the Veteran's employment.  Pursuant to the terms of the Memorandum Decision of the Court, in a March 2010 letter the RO provided VCAA notice which specifically included the elements of a claim for extraschedular consideration.

Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable for the claim.  

As for content and timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statement of the case in March 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the service treatment records as well as VA and private medical records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded VA examinations in September 2000, in February 2005, in April 2006, and in April 2010.  In addition, VA and private treatment records, including laboratory blood tests, have been considered.  The VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal that, when considered with the other medical evidence of record, provide probative medical evidence adequate for rating.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural and Factual Background

In its decision in November 2006, the Board found that a higher disability rating under the pertinent schedular criteria of Diagnostic Code 7705 was not warranted for idiopathic thrombocytic purpura for the time periods in question, and that question is not before the Board at present.  The issue on appeal here, based on the terms of the Memorandum Decision of the Court, is entitlement to an extraschedular rating for specific time periods, June 30, 1999 through July 7, 2005 and after January 20, 2006.  

The Veteran asserts that the schedular criteria apply only to stable platelet counts at fixed points in time and do not account for the fluctuations in platelet counts, muscle aches, and frequent medical appointments that characterize his disability. The Veteran has specifically denied experiencing any marked interference with employment or frequent periods of hospitalization.

The Memorandum Decision of the Court noted that the Diagnostic Code and rating criteria did not provide any guidance as to whether the severity of the condition is determined by a single reading, several readings, or a specific length of time for which platelet counts are below a certain level.  


The Court also raised the question of whether the Veteran would be compelled to file for an increased rating every time his platelet count was within the range for a higher rating and, if so, whether that demonstrated that the schedular criteria was inadequate to address his symptomatology.  The Court suggested that these concerns should be addressed in the development on remand.

On remand, a VA examination and opinion were sought in order to determine if the specific symptomatology exhibited by the Veteran was exceptional or unusual.  The Board directed the RO to develop the issue in such a manner as to include analysis of the issues raised in the Memorandum Decision of the Court, with instructions to determine if referral to VA's Director of Compensation and Pension Service for consideration of an extraschedular rating was warranted.   

On remand, the RO obtained copies of the laboratory blood test results pertaining to the Veteran's idiopathic thrombocytic purpura, as directed by the Memorandum Decision of the Court.  In April 2010, the RO obtained a VA examination of the Veteran with an expert medical opinion regarding the Veteran's symptoms.  In the course of the examination, the examiner reviewed the Veteran's claims file containing records of private and VA treatment, as well as laboratory blood test results after 2005.  The VA examiner also performed a physical examination of the Veteran and discussed his medical history and symptoms with him.

The Veteran has stated that he had retired in September 2001 after 28 years with the federal government and then he worked in a sporting goods store for several years.  When he was working his idiopathic thrombocytic purpura would flare up about once or twice a year, but there had been no flare-ups since 2001.  While he had a couple of low platelet counts since retiring, he had not had any crashes and he had not experienced any recent weight gain or loss or bleeding or skin rash or petechiae, or abdominal pain.  He reported that he was currently feeling well, that he had not had any bleeding problems since 2001 and that he was not on any treatment, including steroids or transfusions since 2001.  He did not have symptoms of petechiae, bleeding gums, headache, fevers, chills, sweats, fatigability, weakness, lightheadedness, or syncope.  


The Veteran indicated that he was able to camp, boat, hunt, and fish and that he was not short of breath and he did not have chest pains, and had only a very occasional respiratory infection with no recurrent sinus infections.  He denied any unexplained history of inflammatory arthritis, fever, chills, weight loss, or malaise and was able to manage the activities of daily living independently.  He was taking medication to prevent clotting.

On physical examination, there was no evidence of acute or chronic physical distress.  The Veteran had an even gait with a normal stance and posture.  He did not require any aides or braces to maintain his balance.  There was no evidence of retinopathy, hemorrhage, petechia of the hard or soft palate, gingival bleeding, gingivitis, oral infection, abnormal cervical or supraclavicular nodes, abnormal thyroid nodule or goiter.  The heart and lung examinations were normal.  There was no palpable abdominal masses or evidence of lymphatic abnormality.  There was no swelling of the hands or feet, no evidence of edema or pallor of the nail beds, mucosal surfaces, or skin.

In reviewing the Veteran's laboratory blood test results from June 2001 through the date of the examination, the VA examiner highlighted episodes of low platelet counts and discussed the significance of each.  In June 2001, the platelet count of 4,000 was noted to be dangerously low; in February 2003, the count of 96,000 was low, but not clinically significant; in early March 2005, the count of 58,600 was also low but not clinically significant.  In mid-October 2005, the Veteran had a platelet count of less than 5,200, which was dangerously low; at that time, the Veteran had petechia on the legs and lips.  By late October 2005, the Veteran's platelet count was up to 79,700, which was low but not clinically significant.  In April 2007, the Veteran had a count of 74,100, also considered low but not clinically significant; in June 2008, his count was 11,000, which was considered very low, but he was asymptomatic at that time.
 



Based on this review, the VA examiner noted that the Veteran has generally stable idiopathic thrombocytic purpura with platelet levels normally ranging from 150,000 to 300,000.  Although his platelets occasionally dipped below 100,000, he was usually asymptomatic.  During the few episodes of very low platelet counts, the Veteran quickly responded to drug treatment within a few days.  The VA examiner noted that the Veteran was a vigorous 62 year old man who took a second job after retirement and continued to be an active outdoorsman, only temporarily slowed down by heart problems which resulted in the placement of three cardiac stents.  There was no evidence that the Veteran's disability had any effect on his employment or activities of daily living at any time since 2001 with the exception of one or two days of time lost from work in 2005.  The VA examiner stated that rare drops in platelet count are not an unusual feature of idiopathic thrombocytic purpura.

The VA examiner provided additional information regarding the nature of idiopathic thrombocytic purpura as a disability, which addressed the concerns raised by the Memorandum Decision of the Court.  Idiopathic thrombocytic purpura is an autoimmune disease of unknown origin, which results in a low platelet count and bruised coloration of the skin.  In other words, idiopathic thrombocytic purpura is a disease where the immune system inappropriately attacks the body, greatly reducing the platelet count by either attacking platelets directly or attacking megakaryocytes, the cells which produce platelets.  The VA examiner noted that, usually, a certain level of platelets in the blood is required to prevent hemorrhages from leaking blood vessels or external wounds.  Normal platelet levels are about 150,000 to 400,000 per milliliter of blood; low levels of platelets can cause serious problems.  Patients with idiopathic thrombocytic purpura have significantly reduced platelet counts - in mild cases, upwards of 100,000, but in severe cases, near zero.  Only a minority (5 to 10 percent) of idiopathic thrombocytic purpura patients have a stable form of the disease with a platelet count of 30,000 to 100,000 which persists for months to years and rarely requires treatment.  If the blood platelet count falls below 10,000 per milliliter of blood, it can result in increased spontaneous bleeding, manifest by red dots or bruises (petechiae) on the skin.  


Low platelet count lead to purpura or bruising of the skin, and a patient with a low platelet count has a greatly increased risk of internal bleeding.  Generally, a platelet count of 30,000 is considered high enough to protect against cerebral hemorrhage.

Law and Analysis

VA's Schedule for Rating Disabilities (38 C.F.R. Part 4) will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  38 C.F.R. § 3.321(b).  

Generally, the degree of disability specified in the rating schedule is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

An extraschedular disability rating is warranted upon a finding that the case presents "such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

Based on the opinion and explanation provided by the VA examiner, noting that a rare decline in platelet counts, such as those exhibited by the Veteran, is not an unusual feature of the disability, the RO determined that referral to the Director of VA's Compensation and Pension Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) was not warranted.  

After making that determination and following the correct adjudication procedures, the case has been returned to the Board for its review.  




The Board's assessment of this matter is based on the holding of the United States Court of Appeals for Veterans Claims in Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In Thun, the Court provided the following sequential three-step analysis for considering an extraschedular rating. 

The first step is to determine whether the schedular rating adequately contemplates the Veteran's disability picture.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, and the assigned schedular rating is, therefore, adequate, and no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  

If the schedular rating does not contemplate the level of disability and symptomatology and is found inadequate, then step two is to determine whether there is an exceptional disability picture.  

If the Veteran's disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Under the applicable criteria a stable platelet count of 100,000 or more without bleeding warrants a noncompensable evaluation.  A stable platelet count between 70,000 and 100,000 without bleeding warrants a 30 percent evaluation.  A platelet count between 20,000 and 70,000, not requiring treatment and without bleeding warrants a 70 percent evaluation.  A platelet count of less than 20,000 with active bleeding and requiring treatment with medication and transfusions warrants a 100 percent evaluation.  38 C.F.R. § 4.117, Diagnostic Code 7705. 

As noted, the RO did not refer this matter to the Director of the Compensation and Pension service based on the report of the VA examiner.  



The Board agrees with that determination.  In light of the VA examiner's explanation that only 10 percent of idiopathic thrombocytic purpura patients, at most, have a stable disability picture, it is clear that the Veteran's occasional drop in platelet counts is not such an exceptional or unusual picture of the disease that it would render impractical the application of the regular schedular standards.   

The VA examiner discussed the various platelet counts recorded throughout the rating period and the treatment provided.  The VA examiner emphasized that, even when the Veteran's platelet counts dropped, there was a quick response to medical treatment and the Veteran was usually asymptomatic.  In light of the relatively short duration of fluctuation in the Veteran's case, and the quick response to treatment, the overall disability picture is one of stability.  Of the 27 platelet count results the examiner scrutinized, 2 were characterized as dangerously low (and were assigned a 100 percent disability rating covering several months and are not included in the time period at issue before the Board), 4 were characterized as low but not clinically significant (2 of which were also assigned disability ratings and are not at issue here), and 1 was characterized as very low, but asymptomatic.  The other 20 readings were above the 100,000 platelet mark.  

For the time periods at issue, when a noncompensable disability rating was assigned, the Veteran's condition was predominantly stable with drops in platelet counts which were quickly normalized - a typical disability picture for idiopathic thrombocytic purpura. 

Based on the foregoing, the Veteran's rare decreased platelet counts with rapid response to treatment are contemplated in the rating criteria for idiopathic thrombocytic purpura.  As the VA examiner noted that only 10 percent of patients have a stable form of the disease, and the Veteran's symptomatology is not outside that contemplated by the rating schedule and Veteran's disability picture does not render the rating criteria impracticable in this case.  Therefore the rating schedule does contemplate the Veteran's disability.  


In other words, the Veteran does not experience any symptomatology not already contemplated by the rating schedule.  

Accordingly, the Board determines that referral to the VA's Director of Compensation and Pension services for consideration of an extraschedular rating for idiopathic thrombocytic purpura is not warranted.  38 C.F.R. § 3.321(b)(1). 


ORDER

Referral for an initial compensable rating on an extraschedular basis for idiopathic thrombocytic purpura from June 30, 1999, through July 7, 2005, and after January 20, 2006, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


